                  Case 19-01622-PGH       Doc 37    Filed 03/03/20    Page 1 of 6




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION
                                   www.flsb.uscourts.gov

In Re:                                                     CASE NO.: 19-20513-PGH
                                                     Chapter 7
EAST COAST INVEST, LLC

            Debtor.
_______________________________/

EAST COAST INVEST, LLC,

           Plaintiff,
v.                                                   Adv. Proc. No.: 19-01622-PGH

GDF Properties, LLC, a Florida limited
liability company,

      Defendant.
______________________________/

  MOTION TO DISMISS AMENDED COUNTERCLAIM BY GDF PROPERTIES, LLC
             AGAINST EAST COAST INVEST, LLC [ECF NO. 36]


           The Plaintiff, Deborah C. Menotte, Trustee in Bankruptcy for East Coast Invest, LLC

(“Truistee”), by and through undersigned counsel, hereby files this Motion to Dismiss Amended

Counterclaim by GDF Properties, LLC against East Coast Invest, LLC (“the Motion”) [ECF No.

36] and states the following:

           1.     On September 26, 2019, an adversary proceeding was filed by East Coast Invest,

LLC (“East Coast or Plaintiff”) against GDF Properties, LLC (“GDF”) [ECF#1].           Upon this

bankruptcy proceeding converting to a proceeding under Chapter 7, the Trustee has been

substituted in to this action as the proper party plaintiff on December 12, 2019[ECF#10].

           2.     On September 27, 2019, a summons was issued on GDF [ECF#2].

           3.     On September 27, 2019, the Order Setting Filing and Disclosure Requirements for


43476745
                Case 19-01622-PGH         Doc 37     Filed 03/03/20     Page 2 of 6




Pretrial and Trial Initial Disclosure of Witness and Documents was issued by the Court [ECF #3],

and, on October 2, 2019, the Summons Service Executed on GDF was filed by the Plaintiff [ECF

#4].

           4.   The adversary complaint seeks declaratory relief, or, in the alternative, to avoid a

purchase option relating to a contract to purchase real property. The real property is a 6.22 acre

parcel of commercial real property located at 3195 West Hallandale Beach Boulevard, Pembroke

Park, Florida 33023 (“Seneca Project”).

           5.   The specific contract dated August 6, 2018 is between the Debtor and the

Defendant and is attached to the Complaint as Exhibit “A”. The contract is referred to as the

“Option Agreement” which obligated the Debtor to sell the Seneca Project for $4,000,000.00 in

exchange for $1,000.00 consideration.

           6.   The Complaint contains five (5) counts which seek a finding either that the Option

Agreement is invalid, or, alternatively, that it is avoidable as a fraudulent transfer. The Complaint

references a separate Motion to Reject Option Agreement (“Motion to Reject”) that has been filed

in the main case [ECF#10]. The Motion to Reject does disclose that the instant Complaint would

be filed in its first footnote. GDF filed its GDF Properties, LLC’s Objection to Motion to Reject

Option Agreement on October 9, 2019 (“Objection”) [ECF#71]. Although there has been

discussion of consolidating this adversary proceeding with the Motion to Reject litigation, same

has not yet occurred. Further, if such consolidation occurs, this would be further reason for why

the Counterclaim would not need to remain as part of this adversary proceeding since essentially

the same form of relief is being sought pursuant to the Objection.

           7.   The Trustee fully recognizes that pursuant to 11 U.S.C. §365(d)(1), to whatever

extent the Option Agreement is valid, it has been rejected automatically. However, this does not

substantively change the fact that rejection damages are something to be adjudicated in the main


43476745
                 Case 19-01622-PGH        Doc 37     Filed 03/03/20      Page 3 of 6




case when, or if, it becomes at issue. The Motion to Reject and the Objection can still be

adjudicated in the main case as the operative pleadings dealing with rejection damages.

           8.    Further, based upon the allegations within the Trustee’s Amended Complaint for

Declaratory Relief and, In the Alternative, to Avoid a Contract, Including a Purchase Option

Contained Within Such Contract (ECF #        _ (“Amended Complaint”), it is now possible that the

Court could find that the Option Agreement was automatically terminated, was of no force and

effect and was void ab initio because the required consideration of $1,000.00 was not paid at the

time entering into the Option Agreement, contrary to its specific terms. If such a finding is made,

there would be no reason to litigate over whether the Option Agreement has been rejected.

           9.    As referenced above, the Trustee has filed an Amended Complaint, pursuant to

the Court’s Agreed Ex Parte Order (I) Granting Motion for Leave to File Amended Complaint;

and (II) Continuing Hearing on Motion to Dismiss Counterclaim by GDF Properties, LLC

Against East Coast Invest, LLC entered on February 5, 2020 (ECF#27). The Amended

Complaint contains the same counts contained within the initial Complaint, with the only change

being to the Declaratory Relief Count where additional factual allegations are introduced that

relate to the fact that the $1,000.00 purchase option was not paid at the time of the contract.

Instead, a wire transfer was sent over four (4) months later to a bank account of the Receiver.

           10.   On February 24, 2020, GDF filed an Amended Counterclaim against East Coast

[ECF #26]. The Counterclaim contains two counts: one for specific performance and the other

for breach of contract. However, neither count should be before the Court as counterclaims

within an action seeking to either determine that a contract is invalid or set aside the contract as a

fraudulent transfer. Both counts are really efforts to obtain a determination of damages, to

whatever extent the Option Agreement is a valid agreement, since the Option Agreement has

been automatically deemed rejected sixty (60) days after entry of the order for relief under


43476745
                 Case 19-01622-PGH         Doc 37     Filed 03/03/20     Page 4 of 6




Chapter 7 pursuant to 11 U.S.C. §365(d)(1). If the Trustee prevails on the instant Complaint, the

Option Agreement would no longer be enforceable, thus, there would be no basis to reject it or

determine damages associated with such rejection. If the Trustee does not prevail on the instant

Complaint, then the Court would determine whether it has been or can be rejected, and would

then determine damages, all of which would be determined in the main case pursuant to the

Motion to Reject and the Objection, or, if the Motion to Reject and the Objection are

consolidated with this adversary proceeding, such determinations can be made in the event that

the Trustee is unsuccessful on the Complaint.

           11.   Federal Rule of Bankruptcy Procedure 7013(a)(1)(A) provides in pertinent part

that compulsory counterclaims are those that arise out of the transaction or occurrence that is the

subject matter of the opposing party’s claim. Right now, the transaction or occurrence of the

Trustee’s claim relates to entering into the Option Agreement itself. It is essentially seeking a

finding that a contract is invalid or is set aside, i.e., that it does not exist. The Trustee is not

pursuing the next step, which would be seeking a finding as to the type of rejection damages that

are applicable or the amount of rejection damages. That issue remains before the Court in the

main case and would not be required as part of this adversary proceeding.

           12.   Based on the foregoing, the Trustee is requesting that the Court dismiss the

Amended Counterclaim which seeks rejection damages without prejudice unless and until an

adjudication exists finding that the Option Agreement is valid and is not set aside as a fraudulent

transfer. Otherwise, the estate is being forced to litigate over a matter that is currently the subject

of another pending motion.

           13.   The Trustee also takes the position that the Amended Counterclaim does not state

a claim upon which relief can be granted pursuant to Federal Rule of Bankruptcy Procedure

7012(b)(6). Without restating it here, the Objection sets forth the case law dealing with specific


43476745
                 Case 19-01622-PGH        Doc 37     Filed 03/03/20    Page 5 of 6




performance based upon rejection of a contract, including citing to what the Trustee contends is

the better case authority that such a remedy of specific performance is not available upon a

rejection of an executory contract. See generally, In re Tousa, Inc., 503 B.R. 499 (Bankr.S.D.Fla

2014); In re Rabin, 361 B.R. 282 (Bankr.S.D.Fla 2007). The Trustee would seek dismissal based

upon the unavailability of such a remedy as a matter of law as to a bankruptcy estate as a result of

the rejection of a contract. A finding by the Court that specific performance is unavailable as a

remedy for the rejection of a contract would also be beneficial to the Trustee for purposes of her

ongoing efforts to sell the Seneca Project. Because of this reason, the Trustee is seeking dismissal

of the specific performance count with prejudice as a matter of law.

           14.   To the extent that the second count of the Counterclaim seeks rejection damages if

the first count for specific performance is unsuccessful, such count for damages is already being

sought within the Objection, which would be as a result of the Court deeming the Option

Agreement has been rejected (See Objection, paragraphs 37 and 38). Such claim for relief should

remain as part of that contested matter, and not as a separate count under a Counterclaim within

this adversary proceeding. The Trustee understands that GDF probably wanted to be safe so as to

raise whatever grounds for relief existed, which is why the Amended Counterclaim was filed,

which is why she is seeking dismissal without prejudice in the event that through some future

occurrence, the Counterclaim would become compulsory and would need to be adjudicated

within an adversary proceeding.

           15.   Accordingly, based upon the foregoing, the Trustee seeks dismissal of both counts

of the Amended Counterclaim.

           WHEREFORE, the Trustee, Deborah C. Menotte, Trustee, in Bankruptcy for GDF

Properties, LLC, by and through undersigned counsel, respectfully requests that this Court enter

an Order Dismissing the Counterclaim.


43476745
                 Case 19-01622-PGH        Doc 37     Filed 03/03/20     Page 6 of 6




           I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court
for the Southern District of Florida and I am in compliance with the additional qualifications to
practice in this Court set forth in Local Rule 2090-1(A).
           I HEREBY CERTIFY that a true and correct copy of the foregoing was served via U.S.
Mail to all parties on the attached mailing list this ___ day of March 2020.

                                                      GREENSPOON MARDER, LLP

                                                      /s/Michael R. Bakst
                                                      _____________________________
                                                      MICHAEL R. BAKST, ESQ.
                                                      Attorney for Trustee
                                                      Florida Bar No. 866377
                                                      525 Okeechobee Blvd., Suite 900
                                                      West Palm Beach FL 33401
                                                      Telephone: (561) 838-4523
                                                      Facsimile: (561) 514-3423




Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

          Michael R. Bakst      efileu1094@gmlaw.com,
           ecf.alert+bakst@titlexi.com;efileu1092@gmlaw.com;efileu2170@gmlaw.com;efileu386
           @gmlaw.com

          Rilyn A Carnahan   rilyn.carnahan@gmlaw.com,
           efileu1092@gmlaw.com;efileu1089@gmlaw.com;efileu2170@gmlaw.com;efileu1435@
           gmlaw.com;efileu1094@gmlaw.com;efileu1093@gmlaw.com;gregory.stolzberg@gmlaw
           .com;efileu2299@gmlaw.com

          Michael D. Seese   mseese@seeselaw.com, sseward@seeselaw.com

Manual Notice List
           GDF Properties, LLC
           17888 67th Ct. N
           Loxahatchee, FL 33470

           Deborah Menotte
           POB 211087
           West Palm Beach, FL 33421

43476745
